                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                               Plaintiff,         )
                                                  )
                       v.                         )           No. 3:19-CR-95-TAV-HBG
                                                  )
DARRIEN E. DANIELS, and                           )
TAYLOR E. MEADOWS,                                )
                                                  )
                               Defendants.        )


                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case came before the Court for a telephone conference on July 31,

2019, on Defendant Daniels’s Motion to Continue Trial [Doc. 22] and the Motion by Defendant

Taylor Meadows to Adopt Motion to Continue Trial [Doc. 23], both filed on July 25, 2019.

Assistant United States Attorney Brent Nelson Jones participated on behalf of the Government.

Assistant Federal Defender Bobby E. Hutson, Jr., represented Defendant Daniels. Attorney Mark

E. Brown represented Defendant Meadows.

       Defendant Daniels asks to continue the August 20, 2019 trial date and other deadlines in

this case because defense counsel needs additional time to complete his investigation and to advise

the Defendant. The motion relates that the Defendant understands his right to a speedy trial and

understands that the time between the filing of the motion and the new trial date will be excludable.

The motion also relates that the Government does not oppose the request. Defendant Meadows

asks to join in this motion.
        During the telephone conference, Mr. Hutson stated that additional time is necessary to

permit him to prepare properly. He noted that he is still reviewing the discovery and asked for a

new motion deadline in three or four weeks. Mr. Hutson related that he has discussed the right to

a speedy trial with Defendant Daniels, who agrees that all the time up to the new trial date is

excludable. Mr. Brown stated that he has provided the discovery to Defendant Meadows and is

scheduled to meet with her to review the discovery tomorrow. He stated that although Defendant

Meadows agreed with the Motion to Adopt generally, he has not discussed the speedy trial

implications with her. Mr. Brown offered to file the affidavit of Defendant Meadows stating her

understanding of the need to continue the case and waiver of her speedy trial rights.

        AUSA Jones said although the Government is ready for trial, it is not opposed to the motion

to continue. He noted that this case involves a search and stated that defense counsels’ need for

additional time to explore that issue is understandable. The parties agreed on a new trial date of

December 10, 2019.

        The Court finds the ends of justice served by continuing the trial outweigh the interest of

the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that

continuing the trial for four months is necessary in this case to permit counsel the “reasonable time

necessary for effective preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). The Defendants are charged

[Doc. 3] with conspiring to distribute fentanyl and heroin from January 1, 2018, to April 5, 2019,

and with possessing firearms on April 5, 2019, in furtherance of a drug-trafficking crime.

Defendant Daniels is also charged with being a felon in possession of a firearm on April 5, 2019.

Defense counsel need time to complete their review of discovery, to confer with their clients on

potential pretrial motions, to file and litigate pretrial motions, to interview witnesses, to investigate


                                                   2
the facts of the case, and to prepare for trial. The Court finds that requiring the Defendants to

proceed to trial on the current trial date, which is in less than three weeks, would deprive counsel

of the reasonable time necessary to prepare for trial effectively, even taking into account their

acting with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

         Accordingly, the joint,1 unopposed motion to continue the trial [Doc. 22] is GRANTED,

and the trial of this matter is reset to December 10, 2019. The Court finds that all the time between

the filing of the Motion to Continue Trial on July 25, 2019, and the new trial date of December 10,

2019, is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18

U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). With regard to other scheduling in this case, the Court set

a new motion deadline of August 23, 2019. Responses to motions are due on or before September

6, 2019. If any motions are filed that require a hearing, Chambers will contact the parties to

schedule a motion hearing. The parties are to appear before the undersigned for a pretrial

conference on November 19, 2019, at 10:30 a.m. This date is also the plea deadline and the

deadline for disclosing reciprocal discovery. The Court instructs the parties that all motions in

limine must be filed no later than November 20, 2019. Special requests for jury instructions shall

be submitted to the District Judge no later than November 25, 2019, and shall be supported by

citations to authority pursuant to Local Rule 7.4.

         Accordingly, it is ORDERED:

            (1) Defendant Daniels’s Motion to Continue Trial [Doc. 22] is
                GRANTED. Defendant Meadows’s motion [Doc. 23] to join in this
                motion is also GRANTED;

            (2) The trial of this case is reset to commence on December 10, 2019,
                at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
                District Judge;
1
    Defendant Meadows’s motion [Doc. 23] to join in the Motion to Continue Trial is GRANTED.
                                                 3
  (3) All time between the filing of the motions on July 25, 2019, and the
      new trial date of December 10, 2019, is fully excludable time under
      the Speedy Trial Act for the reasons set forth herein;

  (4) The deadline for filing pretrial motions is extended to August 23,
      2019;

  (5) Responses to motions are due on or before September 6, 2019;

  (6) The parties are to appear before the undersigned for a final pretrial
      conference on November 19, 2019, at 10:30 a.m.;

  (7) All motions in limine must be filed no later than November 20,
      2019; and

  (8) Special requests for jury instructions shall be submitted to the
      District Judge no later than November 25, 2019, and shall be
      supported by citations to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.

                                    ENTER:



                                    United States Magistrate Judge




                                        4
